DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
Election/Restrictions
The applicant’s arguments regarding the election by original presentation (see section II. on pages 10-17 of the arguments filed 04/29/2022) are found persuasive. Thus, the restriction/election requirement is withdrawn, and claims 21-26 are being considered on the merits in this office action.
Response to Amendment and Status of Claims
The applicant’s amendment filed 04/29/2022 has been entered. Claims 1 and 7 are amended, and no claims have been added or cancelled. Claims 10-20 are withdrawn due to a previous restriction/election requirement, and claims 21-26 are no longer withdrawn (see “Election/Restrictions” section above).
	Accordingly, claims 1-26 are pending with claims 1-9 and 21-26 under examination.
	The amendment to claim 7 obviates the previous Claim Objection, which is hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites the limitation “producing a patina layer without use of metallic ion of a metal that is more noble than zinc”; the originally-filed disclosure does not contain support for this limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure (MPEP 2173.05(i)).
Claims 22-26 are rejected as being dependent from rejected independent claim 21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites the additional method step of “wherein the method further includes attaching…”, which is a step that would be excluded by independent claim 1 which recites, in the preamble of the claim, “A method for patinating…wherein the method consists of”. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim (MPEP 2111.03 II.). Thus, claim 1 excludes any step not specified in claim 1, such as the additional step recited in claim 7. Note that claim 7 does not further limit an existing step from claim 1, but rather adds the additional step of “attaching”. As such, the metes and bounds of claim 7 are unclear, in view of the “attaching” step being required by claim 7 but simultaneously being excluded by the claim, which renders the claim indefinite.
	Claim 9 recites the limitation “wherein the method further includes arranging the structural element with the at least one zinc surface to provide at least one of an evaporative condenser and a closed-circuit cooling tower”. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim (MPEP 2111.03 II.). Thus, claim 1 excludes any step not specified in claim 1, such as the additional “evaporative condenser” and/or “closed-circuit cooling tower” recited in claim 9. To be clear, based on the language “wherein the method further includes arranging the structural element with the at least one zinc surface to provide” is interpreted such that “the structural element with the at least one zinc surface”, “an evaporative condenser”, and “a closed-circuit cooling tower” are all distinct from one another, which renders the claim indefinite because the additional elements of “an evaporative condenser”, and “a closed-circuit cooling tower” are not recited in claim 1 and are therefore excluded by claim 1 in view of the “consisting of” language. In the case in which the applicant intended to further define “the structural element with the at least one zinc surface” as being the “an evaporative condenser” and/or “a closed-circuit cooling tower”, the applicant is suggested to amend the language to be clearly reflective of further limiting “the structural element with the at least one zinc surface” rather than including additional structural elements not outlined in claim 1.
Claim 9 recites the limitation “wherein the structural elements” (“elements” is in the plural). The claim lacks antecedent basis for this limitation; more specifically, although antecedent basis lies in claim 1 for “element” (singular), claim 1 does not provide an antecedent basis for more than one “elements” (plural).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. (US 20100304184 A1) in view of Nikkanen et al. (WO2017144721A1; of record).
Regarding claim 1, 
Gall teaches a steel structure that includes a steel member that is fabricated using a weathering steel chemistry, and the steel member may also include a zinc coating that covers at least some of the outer surface of the steel (Abstract), which meets the claimed “at least one zinc surface of a structural element”.
Gall further teaches that when the zinc is exposed to the atmosphere, the zinc reacts with oxygen to form zinc oxide [0017]. The zinc oxide may further react with carbon dioxide to form a zinc carbonate [0017] (zinc carbonate is the “patinated” zinc layer); a person of ordinary skill in the art would understand that in the context, the “the atmosphere” is the ambient/environmental atmosphere, which inherently has a relative humidity (relative humidity ranges from 0-100%, and water is always present in the ambient atmosphere because the environment has water and water inherently has a non-zero vapor pressure at ambient temperatures), thus, Gall meets the claimed “disposing an atmosphere around the at least one zinc surface[…]wherein said atmosphere comprises a carbon-based gas and a relative humidity”. 
Gall is silent regarding “disposing the structural element in a container”, “heating the at least one zinc surface for at least one hour to provide a patinated zinc surface”, and “wherein at the heating state the atmosphere comprises a temperature of at least 50 degrees Celsius, relative humidity of at least 70%, and at least 5% by volume of a carbon-based gas”.

Nikkanen teaches a method of producing a product/object containing a coating comprising zinc, and an artificially-formed patina layer (i.e. “patinating”) (Abstract).
The product can be in any form, such as flat, tubular, or shaped product such as strip, sheet, plate, wire, or profile (page 5, lines 29-31).
The product can be produced via a batch production method, wherein the product is placed in a pressure chamber (page 8, lines 4-9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gall by using the known technique taught by Nikkanen, of forming the patinated zinc surface in a closed chamber, in order to predictably form the zinc carbonate patina layer with a known composition to precisely control the characteristics of the zinc patina layer in a controlled environment (Nikkanen, page 11, line 31 – page 12, line 3), which meets the claimed “container”. 
A pressure chamber inherently possesses an atmosphere, which is the medium that would be disposed around the zinc surface(s) in the pressure chamber. Although Nikkanen teaches using a pressure chamber for artificial patination, Nikkanen teaches both “natural” patination  and “artificial” patination (though “artificial” patination is the preferred embodiment); as such, a person of ordinary skill in the art would understand that patination is a process that depends primarily on the presence of reagents (zinc, air/oxygen, moisture or water, and carbon dioxide), and that patination car occur regardless of if the zinc is in an open environment or a container such as a chamber. Thus, the “natural” adjective in patination refers not necessarily to the presence or absence of a container or the specific reactants being used, but rather the physical setting in which the reaction occurs. As such “natural” patination chemical pathway is applicable to both an open environment and a ‘container’/chamber such as the pressure chamber of Nikkanen, so long as the same reactants are present.
Although the phase (such as a solid, liquid, or gas) of the water is not explicitly stated, it is understood that in the case that a gaseous form of carbon dioxide is used, water would also be present as a gas/vapor; lines 25-21 of page 1 discuss how “water or moisture from atmospheric precipitation reacts with the zinc oxide to form zinc hydroxide…”. Nikkanen further teaches that the exposure time can be up to 60 minutes (which inclusive of 60 minutes) (page 7, lines 32-34), which overlaps with the claimed range of “at least one hour to provide a patinated zinc surface”.
The temperature can range from 300-340 K (~27~67°C), which overlaps with the claimed temperature of at least 50 degrees Celsius. 
Although Nikkanen does not explicitly teach that the atmosphere comprises a relative humidity of at least 70%, Nikkanen states “there is no carbonate formation in the absence of water or carbon dioxide” (page 8, line 34 – page 9, line 6). Thus, it is clear that water is a necessary reagent, as it is used to form zinc hydroxide from zinc oxide (such as the zinc oxide from Gall’s reaction pathway), which is a necessary intermediate compound to form zinc carbonate (specifically Zn5(CO3)2(OH)6) when reacted with carbon dioxide (see page 1, lines 25-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the water content (relative humidity) in the atmosphere to arrive at the claimed relative humidity of at least 70%, to predictably vary the amount of zinc hydroxide formed and therefore vary the rate of generation of and the final size/thickness of the zinc carbonate patina layer.
Nikkanen does not explicitly teach the vol % of a carbon-based gas being at least 5 vol %. However, as discussed above, carbon dioxide is a necessary reagent for producing the zinc carbonate patina layer, and is used to react with the formed zinc hydroxide layer to form the final zinc carbonate layer. In view of there being a finite amount of produced zinc hydroxide, there would be a minimum amount of carbon dioxide required to convert all of the zinc hydroxide into zinc carbonate based on stoichiometric proportions. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of carbon dioxide based on the amount of zinc hydroxide produced (which, itself, is produced based on a given water/moisture/humidity content) in order to predictably arrive at the claimed range of at least 5% volume. Higher amounts of water or water vapor would require higher concentrations of carbon dioxide in order to successfully convert all of the zinc hydroxide into zinc carbonate, and vice versa.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gall by using the known technique taught by Nikkanen, of forming a patinated zinc surface in a closed chamber and varying the parameters such as temperature, moisture content (i.e. relative humidity), and carbon dioxide content, in order to predictably form the zinc carbonate patina layer with a known composition to precisely control the characteristics of the zinc patina layer in a controlled environment (Nikkanen, page 11, line 31 – page 12, line 3).
Regarding claim 2, Gall teaches that carbon dioxide reacts with formed zinc oxide to produce zinc carbonate [0017]; as discussed in the rejection of claim 1 above, zinc carbonate meets the claimed “patinated” zinc.
Regarding claim 3, Gall and Nikkenen teach the method as applied to claim 1 above, and as discussed above, Nikkanen does not explicitly teach the vol % of a carbon-based gas being at least 25 vol %. However, as discussed above, carbon dioxide is a necessary reagent for producing the zinc carbonate patina layer, and is used to react with the formed zinc hydroxide layer to form the final zinc carbonate layer. In view of there being a finite amount of produced zinc hydroxide, there would be a minimum amount of carbon dioxide required to convert all of the zinc hydroxide into zinc carbonate based on stoichiometric proportions. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of carbon dioxide based on the amount of zinc hydroxide produced (which, itself, is produced based on a given water/moisture/humidity content) in order to predictably arrive at the claimed range of at least 25% by volume. Higher amounts of water or water vapor would require higher concentrations of carbon dioxide in order to successfully convert all of the zinc hydroxide into zinc carbonate, and vice versa.
Regarding claim 4, Gall and Nikkanen teach the method as applied to claim 1 above. Gall is silent regarding the limitations of claim 4.
Nikkanen further teaches that in one embodiment, the temperature and pressure of the carbon dioxide are above the critical point (304.25 K and 7.39 MPa) (see page 8, lines 28-32). A temperature of above 304.25 K (31.1°C) overlaps with the claimed range of at least 80°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, it is prima facie expected that increasing the temperature would increase the reaction rate due to the reagents having more energy, and therefore accelerate the patination process, and would therefore be obvious to try in order to save time and increase efficiency.
Regarding claim 5, Gall and Nikkanen teach the method as applied to claim 1 above. Gall is silent regarding the limitations of claim 5.
Although Nikkanen does not explicitly teach that the atmosphere comprises a relative humidity of at least 80%, Nikkanen states “there is no carbonate formation in the absence of water or carbon dioxide” (page 8, line 34 – page 9, line 6). Thus, it is clear that water is a necessary reagent, as it is used to form zinc hydroxide, which is a necessary intermediate compound to form zinc carbonate when reacted with carbon dioxide (see page 1, lines 25-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the water content (relative humidity) in the atmosphere to arrive at the claimed relative humidity of at least 80%, to predictably vary the amount of zinc hydroxide formed and therefore vary the final size/thickness of the zinc carbonate patina layer.
Regarding claim 6, Gall and Nikkanen teaches the method as applied to claim 1 above. Gall is silent regarding the limitations of claim 6.
As discussed above, Nikkanen teaches that “According to an embodiment of the invention the predetermined exposure time is up to 60 minutes, or 5-50 minutes or 5-30 minutes or 10-30 minutes or until a patina layer having the desired properties has formed on at least part of the surface” (page 7, lines 32-34). Thus, Nikkanen appreciates selecting a time based on whether the patina layer possesses the desired properties. One of ordinary skill in the art would find it obvious to increase the exposure time to greater lengths of time, such as for at least 4 hours, in order to ensure that all of the zinc hydroxide as converted to the zinc carbonate patina layer. Nikkanen further teaches that in one embodiment, the pressure can range from 0.1-30 MPa (page 7, lines 26-30). Nikkanen also teaches decreasing the pressure during exposure at a rate of 0.1-30 MPa per 10-30 minutes (page 8, lines 4-9) In the case that, for example, 7.39 MPa is used (page 8, line 30), and a pressure reduction rate of 0.1 MPa per 10 minutes is used, 7.39 MPa would reduce to atmospheric pressure (about 0.1 MPa) in 739 mins (about 12.3 hours), which is within the claimed range of at least 4 hours.
Regarding claim 7, Gall and Nikkanen teaches the method as applied to claim 1 above. Gall is silent regarding the limitations of claim 7.
Although Nikkanen does not explicitly teach disposing a second structural element in attachment with a second zinc surface with the (first) structural element with the first zinc surface, Nikkanen teaches that the product “may be used for any suitable application, such as applications in the automotive, construction, marine, engineering or metal-producing industries. The product may for example constitute at least one part of a vehicle, a civil engineering construction, such as a bridge, part of a building, such as a roof, a fagade, a silo, a trailer, a monument, etc.” (page 5, line 33 – page 6, line 2). This suggests that at least one (e.g. two) parts of the above products can be produced simultaneously, which renders obvious the limitation of adding a second element in attachment with a first element. For example, a bridge is a known structure that uses multiple pieces/components of metal, which are connected to each other (i.e. “in attachment with”), to produce a final product. Furthermore, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP 2144.04 VI. B.). In the instant case, there does not appear to be any new or unexpected result from placing a second structural element within the container.
Regarding claim 8, Gall and Nikkanen teaches the method as applied to claim 1 above. Gall is silent regarding the limitations of claim 8.
Nikkanen further teaches that the product is galvanized (page 11, line 13 for example; also see page 2, first paragraph). Galvanization is a routine process in the metallurgical arts of coating products such as iron/steel with a zinc surface layer. In view of Nikkanen’s already being galvanized/zinc coated prior to patination, this meets the claimed “at least one zinc surface is disposed on the structural element prior to disposing the structural element within the container”.

Regarding claim 21, Gall teaches a steel structure that includes a steel member that is fabricated using a weathering steel chemistry, and the steel member may also include a zinc coating that covers at least some of the outer surface of the steel (Abstract), which meets the claimed “at least one zinc surface of a structural element”.
Gall further teaches that when the zinc is exposed to the atmosphere, the zinc reacts with oxygen to form zinc oxide [0017]. The zinc oxide may further react with carbon dioxide to form a zinc carbonate [0017] (zinc carbonate is the “patinated” zinc layer); a person of ordinary skill in the art would understand that in the context, the “the atmosphere” is the ambient/environmental atmosphere, which inherently has a relative humidity (relative humidity ranges from 0-100%, and water is always present in the ambient atmosphere because the environment has water and water inherently has a non-zero vapor pressure at ambient temperatures), thus, Gall meets the claimed “disposing an atmosphere around the at least one zinc surface[…]wherein said atmosphere comprises a carbon-based gas and a relative humidity”.
The zinc patination method of Gall does not include the use of a metallic ion of a metal that is more noble than zinc, which meets the claimed limitation of “producing a patina layer without use of metallic ion of a metal that is more noble than zinc”.
Gall is silent regarding “disposing the structural element in a container”, “heating the at least one zinc surface for at least one hour to provide a patinated zinc surface”, and “wherein at the heating state the atmosphere comprises a temperature of at least 50 degrees Celsius, relative humidity of at least 70%, and at least 5% by volume of a carbon-based gas”.

Nikkanen teaches a method of producing a product/object containing a coating comprising zinc, and an artificially-formed patina layer (i.e. “patinating”) (Abstract).
The product can be in any form, such as flat, tubular, or shaped product such as strip, sheet, plate, wire, or profile (page 5, lines 29-31).
The product can be produced via a batch production method, wherein the product is placed in a pressure chamber (page 8, lines 4-9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gall by using the known technique taught by Nikkanen, of forming the patinated zinc surface in a closed chamber, in order to predictably form the zinc carbonate patina layer with a known composition to precisely control the characteristics of the zinc patina layer in a controlled environment (Nikkanen, page 11, line 31 – page 12, line 3), which meets the claimed “container”. 
A pressure chamber inherently possesses an atmosphere, which is the medium that would be disposed around the zinc surface(s) in the pressure chamber. Although Nikkanen teaches using a pressure chamber for artificial patination, Nikkanen teaches both “natural” patination  and “artificial” patination (though “artificial” patination is the preferred embodiment); as such, a person of ordinary skill in the art would understand that patination is a process that depends primarily on the presence of reagents (zinc, air/oxygen, moisture or water, and carbon dioxide), and that patination car occur regardless of if the zinc is in an open environment or a container such as a chamber. Thus, the “natural” adjective in patination refers not necessarily to the presence or absence of a container or the specific reactants being used, but rather the physical setting in which the reaction occurs. As such “natural” patination chemical pathway is applicable to both an open environment and a ‘container’/chamber such as the pressure chamber of Nikkanen.
Although the phase (such as a solid, liquid, or gas) of the water is not explicitly stated, it is understood that in the case that a gaseous form of carbon dioxide is used, water would also be present as a gas/vapor; lines 25-21 of page 1 discuss how “water or moisture from atmospheric precipitation reacts with the zinc oxide to form zinc hydroxide…”. Nikkanen further teaches that the exposure time can be up to 60 minutes (which inclusive of 60 minutes) (page 7, lines 32-34), which overlaps with the claimed range of “at least one hour to provide a patinated zinc surface”.
The temperature can range from 300-340 K (~27~67°C), which overlaps with the claimed temperature of at least 50 degrees Celsius. 
Although Nikkanen does not explicitly teach that the atmosphere comprises a relative humidity of at least 70%, Nikkanen states “there is no carbonate formation in the absence of water or carbon dioxide” (page 8, line 34 – page 9, line 6). Thus, it is clear that water is a necessary reagent, as it is used to form zinc hydroxide from zinc oxide (such as the zinc oxide from Gall’s reaction pathway), which is a necessary intermediate compound to form zinc carbonate (specifically Zn5(CO3)2(OH)6) when reacted with carbon dioxide (see page 1, lines 25-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the water content (relative humidity) in the atmosphere to arrive at the claimed relative humidity of at least 70%, to predictably vary the amount of zinc hydroxide formed and therefore vary the rate of generation of and the final size/thickness of the zinc carbonate patina layer.
Nikkanen does not explicitly teach the vol % of a carbon-based gas being at least 5 vol %. However, as discussed above, carbon dioxide is a necessary reagent for producing the zinc carbonate patina layer, and is used to react with the formed zinc hydroxide layer to form the final zinc carbonate layer. In view of there being a finite amount of produced zinc hydroxide, there would be a minimum amount of carbon dioxide required to convert all of the zinc hydroxide into zinc carbonate based on stoichiometric proportions. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of carbon dioxide based on the amount of zinc hydroxide produced (which, itself, is produced based on a given water/moisture/humidity content) in order to predictably arrive at the claimed range of at least 5% volume. Higher amounts of water or water vapor would require higher concentrations of carbon dioxide in order to successfully convert all of the zinc hydroxide into zinc carbonate, and vice versa.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gall by using the known technique taught by Nikkanen, of forming a patinated zinc surface in a closed chamber and varying the parameters such as temperature, moisture content (i.e. relative humidity), and carbon dioxide content, in order to predictably form the zinc carbonate patina layer with a known composition to precisely control the characteristics of the zinc patina layer in a controlled environment (Nikkanen, page 11, line 31 – page 12, line 3).
Regarding claim 22, Gall teaches that carbon dioxide reacts with formed zinc oxide to produce zinc carbonate [0017]; as discussed in the rejection of claim 21 above, zinc carbonate meets the claimed “patinated” zinc.
Regarding claim 23, Gall and Nikkenen teach the method as applied to claim 21 above, and as discussed above, Nikkanen does not explicitly teach the vol % of a carbon-based gas being at least 25 vol %. However, as discussed above, carbon dioxide is a necessary reagent for producing the zinc carbonate patina layer, and is used to react with the formed zinc hydroxide layer to form the final zinc carbonate layer. In view of there being a finite amount of produced zinc hydroxide, there would be a minimum amount of carbon dioxide required to convert all of the zinc hydroxide into zinc carbonate based on stoichiometric proportions. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of carbon dioxide based on the amount of zinc hydroxide produced (which, itself, is produced based on a given water/moisture/humidity content) in order to predictably arrive at the claimed range of at least 25% by volume. Higher amounts of water or water vapor would require higher concentrations of carbon dioxide in order to successfully convert all of the zinc hydroxide into zinc carbonate, and vice versa.
Regarding claim 24, Gall and Nikkanen teach the method as applied to claim 21 above. Gall is silent regarding the limitations of claim 24.
Nikkanen further teaches that in one embodiment, the temperature and pressure of the carbon dioxide are above the critical point (304.25 K and 7.39 MPa) (see page 8, lines 28-32). A temperature of above 304.25 K (31.1°C) overlaps with the claimed range of at least 80°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, it is prima facie expected that increasing the temperature would increase the reaction rate due to the reagents having more energy, and therefore accelerate the patination process, and would therefore be obvious to try in order to save time and increase efficiency.
Regarding claim 25, Gall and Nikkanen teach the method as applied to claim 21 above. Gall is silent regarding the limitations of claim 25.
Although Nikkanen does not explicitly teach that the atmosphere comprises a relative humidity of at least 80%, Nikkanen states “there is no carbonate formation in the absence of water or carbon dioxide” (page 8, line 34 – page 9, line 6). Thus, it is clear that water is a necessary reagent, as it is used to form zinc hydroxide, which is a necessary intermediate compound to form zinc carbonate when reacted with carbon dioxide (see page 1, lines 25-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the water content (relative humidity) in the atmosphere to arrive at the claimed relative humidity of at least 80%, to predictably vary the amount of zinc hydroxide formed and therefore vary the final size/thickness of the zinc carbonate patina layer.
Regarding claim 26, Gall and Nikkanen teaches the method as applied to claim 21 above. Gall is silent regarding the limitations of claim 26.
As discussed above, Nikkanen teaches that “According to an embodiment of the invention the predetermined exposure time is up to 60 minutes, or 5-50 minutes or 5-30 minutes or 10-30 minutes or until a patina layer having the desired properties has formed on at least part of the surface” (page 7, lines 32-34). Thus, Nikkanen appreciates selecting a time based on whether the patina layer possesses the desired properties. One of ordinary skill in the art would find it obvious to increase the exposure time to greater lengths of time, such as for at least 4 hours, in order to ensure that all of the zinc hydroxide as converted to the zinc carbonate patina layer. Nikkanen further teaches that in one embodiment, the pressure can range from 0.1-30 MPa (page 7, lines 26-30). Nikkanen also teaches decreasing the pressure during exposure at a rate of 0.1-30 MPa per 10-30 minutes (page 8, lines 4-9) In the case that, for example, 7.39 MPa is used (page 8, line 30), and a pressure reduction rate of 0.1 MPa per 10 minutes is used, 7.39 MPa would reduce to atmospheric pressure (about 0.1 MPa) in 739 mins (about 12.3 hours), which is within the claimed range of at least 4 hours.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. (US 20100304184 A1) in view of Nikkanen et al. (WO2017144721A1; of record), as applied to claim 1 above, and further in view of Mourier et al. (US 20210017652 A1; of record).
Regarding claim 9, Gall and Nikkanen teaches the method as applied to claim 1 above, and appreciates the product being used for automotive, construction, marine, engineering or metal-producing industries. Nikkanen is silent regarding the structural element being specifically an evaporative condenser or a closed-circuit cooling tower.
Mourier teaches that there are essentially two types of tower; the first category of cooling tower is referred to as the "closed primary circuit" or "closed tower" type, as represented in FIG. 1 [0003].
Cooling towers generally comprise components made of galvanized steel [0004], and that galvanized steel is steel coated with a layer of zinc which protects the steel from corrosion [0005]. However, the protection offered by the galvanizing layer is only fully effective once the zinc is coated with a passivation layer. One solution for forming the passivation layer is so-called natural passivation, which consists of circulating water in the equipment and takes around two months, which is not compatible with the operating constraints of manufacturers [0010].
Thus, Mourier appreciates the concept of passivating zinc surfaces in closed circuit cooling towers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform Nikkanen’s patination process on the products/elements of a closed-circuit cooling tower as discussed by Mourier, as doing so would allow for a more rapid and efficient process of producing a passivated galvanized surface (Nikkanen, page 2, first paragraph; Mourier paragraph 0010).

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.
With regard to the applicant’s arguments that Nikkanen teaches that it is essential that at least one type of metallic ion that is more than zinc be used to artificially form the patina layer (see pages 18-19 of arguments), the argument is not found persuasive because Nikkanen discloses both natural patination and artificial patination, and only the artificial patination requires the use of a metallic ion that is more noble than zinc; although artificial patination is the preferred embodiment and the main focus of the invention in Nikkanen, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." (MPEP 2123 I.). Furthermore, [t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." (MPEP 2123 II.). Thus, although natural patination (which does not involve the use of a metallic ion that is more noble than zinc) is a non-preferred teaching in Nikkanen. Moreover, as discussed in the new 103 rejection above, performing patination of zinc in a ‘container’/chamber would have been obvious to a person of ordinary skill in the art based on the disclosure of Gall and Nikkanen, with particular attention to Nikkanen. The “natural” adjective in patination refers not necessarily only to the presence or absence of a container or the specific reactants being used, but rather the physical setting in which the reaction occurs. As such the “natural” patination chemical pathway (resulting from the ‘natural’ environment/setting) is applicable to both an open environment and a ‘container’/chamber such as the pressure chamber of Nikkanen so long as the same reactants are present.
With further regard to the arguments against the reliance of Nikkanen, which is now used as a secondary reference, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With regard to the argument that “large and complex surfaces may be treated with the method according to the invention”, while Nikkanen “is only applicable for small surfaces” (see page 19 of arguments), to the contrary, Nikkanen teaches that the product may for example constitute at least one part of a vehicle, a civil engineering construction, such as a bridge, part of a building, such as a roof, a fagade, a silo, a trailer, a monument, etc.” (page 5, line 33 – page 6, line 2); one of ordinary skill in the art would understand that many of these are not considered “small”. Furthermore, the claims are silent regarding “large and complex surfaces”, let alone what defines “large” and “complex” or any numerical dimensions or ranges of dimensions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735